DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I, and the species defined by red blood cell and 4-1BBL as the agent attached in the reply filed on 10/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 160-163 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.

Claims 143-146, 148, 152-158 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.

For purposes of compact prosecution, the examination has been expanded to include the costimulatory molecules of claims 149-150, and the cell types of 145-148.

.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 149 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 149 recites “the costimulatory molecule is a molecule that binds to a CD28 family receptor, a CD2 family receptor, ICOS, CD27 or 4-1BBL”, as currently worded it is unclear if applicant is claiming “the costimulatory molecule is a molecule that binds to a CD28 family receptor, a molecule that binds to a CD2 family receptor, a molecule that binds to ICOS, a molecule that binds CD27, or a molecule that binds 4-1BBL”, or if applicant is claiming that the costiumulatory molecule is “a CD2 family receptor, ICOS, CD27 or 4-1BBL, or a molecule that binds to a CD28 family receptor” or some other combination of molecules that bind the components listed and separately.  Alternated claims suggest it is some combination of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 142, 145-149, and 159 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the entire claimed invention.  
The analysis of Written Description stated in MPEP 2163 Provides determining: 1) What the claims as a whole covers; 2) A review of the entire application to understand how Applicant provides support for the claimed invention including each element and/or step; 3) 
Regarding claims 142-143, 145-149, and 159, and the elected species of costimulatory molecule, the claims are drawn to a modified human cell which has been linked to an agent, which is a costimulatory molecule, including those listed in claim 149, and further listed in 150 and 151. Dependents claims 143, and 145-148 provide limitations to the type of human cell.  

In the specification, the description of the claimed invention is provided by multiple examples of the invention conjugating human cells with agents, (Example 2-Example 37); however, no example appears to conjugate an costimulatory molecule to an non genetically engineered cell.  The specification provides further description that a costimulatory domain may be present ([0016]-[0019]).  The specification further describes what is meant by a costimulator provides a stimulus to promote naive immune cells to respond to presented antigens ([0082]).  The specification describes that costimulators are molecules which bind certain receptors, and include naturally occurring costimulators, such as B7 family of molecules, ICOS-ligand, 4-1BBL, OX40.  The specification further describes molecules which bind certain receptors.  The specification further describes that the costimulatory molecule may be a member of the immunoglobulin super family ([0305]),
The state of the art is represented by applicant’s application.

In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (see MPEP 2163).
	It is the Examiner’s position that applicant has only provided adequate written description to show possession of cells modified with the natural molecules/receptors or fragments thereof listed in the description, ([0082]), and those claimed in other dependent claims 150-151, as applicant has provided no other example of a molecule, antibody, immunoglobulin superfamily or non-antibody based molecule, which binds the required receptors and has a costimulatory effect.  


	
Allowable Subject Matter
Claims 150-151 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art has been established in the parent application 14890296, and is represented by Ta (“Enzymatic single-chain antibody tagging: a universal approach to targeted molecular imagining and cell homing in cardiovascular disease” Circ Res. 2011, 109(4) 365-373 and Supplemental information/IDS submitted).  Ta teaches an instance in the prior art when non-genetically modified cells were modified with an a single chain antibody agent through use of sortase enzyme. 
The prior art does not teach a method of modifying a cell with has not been genetically engineered to express a protein with a Sortase recognition sequence with a costimulatory molecule.  Further the prior art does not render obvious doing so. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657      

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657